cca_2016032910191110 id uilc number release date from sent tuesday date to cc bcc subject re question ------- both sec_6512 and sec_301_6512-1 are limited by their plain language to petitions timely filed after the service issues a statutory_notice_of_deficiency under sec_6212 a notice_of_determination under sec_6330 for a lien or levy action under sec_6320 or sec_6330 is not the same as a notice_of_deficiency under sec_6212 therefore sec_6512 does not prevent a litigant from disputing in a refund_suit a tax_liability determined in a collection proceeding in tax_court however the law_of_the_case_doctrine would prevent the relitigation of the underlying liability the law_of_the_case_doctrine is part of a related set of preclusion principles that includes stare_decisis res_judicata and collateral_estoppel 624_f3d_1162 ndollar_figure 9th cir the law_of_the_case_doctrine generally precludes a court from reconsidering an issue previously decided by the same court or a higher court in the identical case 902_f2d_703 9th cir citing 841_f2d_993 9th cir amended 860_f2d_357 9th cir for the law_of_the_case_doctrine to apply the issue in question must have been 'decided explicitly or by necessary implication in the previous disposition ' id quoting 691_f2d_438 9th cir 143_tc_83 vasquez j dissenting under res_judicata a final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action under collateral_estoppel once a court has decided an issue of fact or law necessary to its judgment that decision may preclude relitigation of the issue in a suit on a different cause of action 449_us_90 101_sct_411 66_led_308 the rule_of collateral_estoppel provides that w hen an issue of fact or law is actually litigated and determined by a valid and final judgment and the determination is essential to the judgment the determination is conclusive in a subsequent action between the parties whether on the same or a different claim restatement judgment sec_2d sec_27 emphasis added see also 440_us_147 99_sct_970 59_led_210 138_tc_54 under the supreme court's explication of res_judicata in commissioner v sunnen u s pincite four conditions must be met to preclude relitigation of a claim the parties in each action must be identical or at least be in privity a court of competent jurisdiction must have rendered the first judgment the prior action must have resulted in a final judgment on the merits and the same cause of action or claim must be involved in both suits see 10_f3d_305 5th cir once these conditions are met each party is prohibited from raising any claim or defense that was or could have been raised as part of the litigation over the cause of action in the prior case id 138_tc_54 a tax_court decision in a on the merits in a cdp case that includes petitioner’s underlying tax_liability eg no preclusion under sec_6330 would permit the service to raise res_judicata and collateral_estoppel as affirmative defenses against the taxpayer’s raising a challenge to the underlying liability in a refund_suit res_judicata claim preclusion would be the more appropriate defense than collateral_estoppel issue preclusion because the same claim challenging the existence or amount of the underlying liability that was litigated in tax_court is what the taxpayer is trying to relitigate in the refund_suit in fact if a petitioner in a cdp suit could have challenged the existence or amount of the underlying liability then res_judicata would apply whether she challenged it or not but collateral_estoppel would not apply in that case because collateral_estoppel is limited to issues actually litigated and determined and necessary to the judgment even if they come up again in a different cause of action please let me know if you have further questions thanks -------
